Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
	The amendment to the specification and drawings filed on March 18, 2021 have been APPROVED and ENTERED by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen B. Ackerman on March 29, 2021.

The application has been amended as follows: 

Claim Amendment
(i) With regard to claim 1 (line 10), the term "an air-bearing" has been changed to the term --said air-bearing--.
(ii) With regard to claim 1 (line 14), the term "upper" has been changed to the term --trailing-edge--.
(iii) With regard to claim 1 (line 15), the term "said trailing-edge" has been changed to the term --a trailing-edge--.
(iv) With regard to claim 1 (line 24), the term "openings of" has been deleted.


Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claim 1, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for, inter alia, a method of fabricating a PMR magnetic writer that is configured for microwave assisted magnetic recording (MAMR), comprising: providing a dielectric layer having a planar trailing-edge surface, an air-bearing surface (ABS) plane perpendicular to said planar trailing-edge surface and a trapezoidal trench formed symmetrically therein through said planar trailing-edge surface, projecting rearward in a direction perpendicular to said ABS plane and opening at said ABS plane trimming said HMTS and said STO layers in a single trimming process so that said two layers are aligned with each other and have equal widths that are equal to the trailing edge width of said MP; then forming a write gap (WG) layer extending symmetrically from each side of said trimmed HMTS and STO layers, said WG layer thereby covering at least a portion of said planar trailing-edge surface of said dielectric layer and completely covering said SGs where they emerge at said dielectric layer at each side of said trench opening; then laterally trimming said WG layer to a final width; forming a trailing shield around the fabrication of material whose Bs is less than that of said HMTS.
The prior art of record, however, does not teach, show or suggest, the claimed method steps, recited, supra, and in particular, the emphasized method steps and utilization of structure associated with the implementation of such process steps carried out in a PMR magnetic writer that is configured for microwave assisted magnetic recording (MAMR), as articulated in the claimed invention. 
It is noted, however, that the "emphasized method steps and utilization of structure associated with the implementation of such process steps" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized method steps and utilization of structure associated with the implementation of such process steps emphasized structure and 
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and execution in association with claimed structure in association with the claimed process(es) as prescribed by the independent claim 1.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claim 1.
Moreover, since claims 2, 3, and 5-8 depend from and further limit the allowable subject matter of independent claim 1, they too are considered allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688